REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicants' reply filed on 5/6/21 has been considered. No claims are amended. Claims 1, 2, 4, and 6-18 are pending.

Withdrawn Objections and/or Rejections
The provisional rejection of claims 1, 2, 4 and 6-9 on the ground of nonstatutory obviousness-type double patenting at pg 3-5 of the 2/11/20 Office Action as being unpatentable over claims 1-10 of copending Application No. 16/477,558, filed 7/12/19, is withdrawn in view of the terminal disclaimer naming the referenced application filed on 5/6/21 and approved by the USPTO.
The provisional rejection of claims 10 and 11 on the ground of nonstatutory obviousness-type double patenting at pg 5-6 of the 2/11/20 Office Action as being unpatentable over claims 8-10 of copending Application No. 16/477,558, filed 7/12/19, and further in view of WO2016007856, is withdrawn in view of the terminal disclaimer naming the referenced application filed on 5/6/21 and approved by the USPTO.

Rejoinder Due to Unity of Invention
	In view of the withdrawal of the rejections of claims of Group I, the claims of Groups I and II as set forth in the restriction requirement mailed on 12/4/19 are considered to have fulfilled the requirement of unity of invention under 37 C.F.R. 1475(a). As such, the restriction requirement between Groups I and II is hereby withdrawn, and claims 12-18 are therefore rejoined and examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 2, 4 and 6-11 set forth previously have been withdrawn as indicated above. Furthermore, claims 12-18 have been fully examined for patentability and are likewise allowable.


Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species of therapeutic agent. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Conclusion
Claims 1, 2, 4 and 6-18 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646